


Exhibit 10.69




CAMPUSCARE® MAINTENANCE AND SUPPORT Renewal


RATE SCHEDULE AND TRAINING KEYS FOR CAMPUSCARE SERVICES


This document is made a part of the CampusCare Maintenance and Support
Agreement, Master Agreement, Talisma Fundraising Software Maintenance Agreement
or Talisma License and Services Agreement, as applicable, (the “Agreement”)
between Campus Management Corp. and Customer dated 02/15/2005.


Customer:    Bridgepoint Education, Inc.


Record Count:    [***] ASRs
[***] CRM Users


Term:        1-Year Term through December 31, 2014


CampusCare Fees:


Licensed Program
CampusCare Premium
CampusVue Student
$[***]
CampusVue Portal
$[***]
CampusLink Web Services eLead API
$[***]
CampusLink Web Services Communicator API
$[***]
CampusLink Web Services AppCreator API
$[***]
CampusLink Web Services eLearning API
$[***]
Talisma CRM
$[***]
Total 2014 CampusCare Renewal Fees
$[***]
TAM fees for 2014*
$[***]
PSSC fees for 2014*
$[***]



*See related SOWs for details.


CampusInsight Passes:
[***]
Keys:
[***]
Professional Services Hours:
The CampusCare fees above include 300 Professional Services hours to be used
during the 2014 calendar year.
Payment:
Please choose a support payment plan by checking the appropriate box below.
Initial payment is due and payable simultaneously upon execution of this
renewal.
__ One Annual Payment of $[***] if paid by October 31, 2013 ([***]% discount on
CampusCare only (including Talisma CRM Unlimited Users), plus TAM and PSSC)
__ One Annual Payment of $[***] if paid by December 31, 2013 ([***]% discount on
CampusCare only (including Talisma CRM Unlimited Users), plus TAM and PSSC)



_________________________________________________________







[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------




ADDITIONAL TERMS:


CampusCare Services are subject to the terms and conditions in the Agreement and
this CampusCare Renewal. The terms below shall continue in effect for each
renewal term hereafter.


CampusCare Premium. CampusCare Premium features off-hour system upgrades and
free emergency support, plus [***] free passes to CampusInsight 2014 for
CampusVue customers.


CampusCare Premium is not available for CampusLink Web Services.


Exclusions. Support covers production environments. Unless otherwise agreed to
via a separate addendum, CampusCare Services excludes the following: (i)
services and support to update and maintain non-production environments (such as
testing and development environments); (ii) support of integrations, (iii)
issues related to reconfiguration of the Licensed Program as a direct result of
sizing/space related issues, restoring/re-installing/re-implementing production
server components, restoring corrupt databases, performance of business
functions such as creation/configuration of rules/teams/reports, or modification
and/or manipulation of the Licensed Program including, but not limited to,
stored procedures, predefined routines, installation of scripts, standard/custom
reports, and data written to the Licensed Program from Third Parties Products,
as applicable.


The annual CampusCare fee includes CMC’s provision of Releases to Talisma® CRM
and Talisma® Fundraising, but installation and implementation of the Releases is
not included as part of the annual fee, notwithstanding anything to the contrary
in the Agreement and Exhibits thereto. The foregoing does not apply to Talisma®
Fundraising sold in conjunction with CampusVue® Student.


With respect to Talisma CRM installation of Releases or upgrades, CMC highly
recommends Customer engage CMC's professional services organization for
assistance when installing Releases or upgrades for Talisma products. Any issues
or problems arising out of Customer configuring and installing a Release or
upgrade are not covered under CampusCare Services. If the software has been
customized, the Release or upgrade may cause system failures. Any problems with
customizations that Customer reports to CMC that are related to or caused by the
Release or upgrade are not covered under CampusCare Services.


Customer acknowledges and agrees that any issues arising or related to work
performed by Customer or any third parties is expressly not covered under the
warranties, remedies and indemnity provisions under the license and service
agreements. Any resources expended by CMC with respect to such issues, or
discovered to be caused by such issues (for example, problem analyses, support,
re-work, etc.), shall be billed to and paid by Customer at CMC’s standard hourly
rates on a T&M basis commencing from the initial support request, and Customer
shall promptly pay such support charges.


Should CMC provide technical support in connection with problems that are beyond
the scope of the CampusCare Services, that are not Errors in the Licensed
Programs, or for any incremental services, then Customer shall pay for any such
services on a time-and-materials basis and may be contracted for separately.


Keys. As of 2012 and thereafter, training keys are to be used exclusively for
training through the Learning Center and CampusInsight User Conference
pre-conference training.


Late Payment. Customer acknowledges and agrees that any delinquent payment owed
to CMC, under this or any other agreement, may result in suspension of
CampusCare Services and other services until all outstanding amounts due are
paid in full.


Taxes. Customer shall promptly pay, indemnify and hold CMC harmless from all
sales, use, gross receipts, GST, value-added, personal property or other tax or
levy (including interest and penalties) imposed on the services and deliverables
which have been or will be provided under any agreements, other than taxes on
the net income or profits of CMC. Subject to any applicable laws, the foregoing
shall not apply to the extent Customer is formed as a not for profit
organization and promptly provides CMC an applicable tax exempt certificate. All
prices quoted are net of taxes.


Privacy Protection. Do not send unsolicited personally identifiable information
(“PII”) to CMC, and in any event do not send PII to CMC except by secure
transfer and in a manner officially authorized by CMC.


BRIDGEPOINT EDUCATION, INC.
 
CAMPUS MANAGEMENT CORP.
 
By:
/s/ Thomas Ashbrook
 
By:
/s/ Anders Nessen
 
Print:
Thomas Ashbrook
 
Print:
Anders Nessen
 
Title:
SVP/ CIO
 
Title:
CFO
 
Date:
10/16/2013
 
Date:
10/24/2013
 






[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

